                                           Case 5:21-cv-01962-BLF Document 35 Filed 04/28/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     TESLA, INC.,                                       Case No. 21-cv-01962-BLF
                                   8                    Plaintiff,
                                                                                            ORDER REQUESTING TESLA TO
                                   9             v.                                         FILE HIGHLIGHTED UNREDACTED
                                                                                            DOCUMENTS
                                  10     MCKECHNIE VEHICLE COMPONENTS
                                         USA, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On April 8, 2021, Plaintiff Tesla, Inc. (“Tesla”) resubmitted its administrative motion to

                                  14   file under seal. ECF 28. Under Civ. L.R. 79-5(d), a party seeking sealing must attach an

                                  15   “unredacted version of the document” that indicates “by highlighting or other clear method, the

                                  16   portions of the document that have been omitted from the redacted version.” Civ. L.R. 79-

                                  17   5(d)(1)(d). While Tesla filed hard chambers copies in compliance with this rule, it appears as if the

                                  18   electronic versions filed on the docket are devoid of such markings or references. The Court would

                                  19   appreciate if Tesla could file unredacted versions of the documents with highlights on the

                                  20   electronic docket no later than May 5, 2021.

                                  21          IT IS SO ORDERED.

                                  22   Dated: April 28, 2021

                                  23                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
